Name: Commission Regulation (EC) No 413/97 of 3 March 1997 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  Europe;  economic policy;  cooperation policy;  means of agricultural production
 Date Published: nan

 No L 62/26 EN Official Journal of the European Communities 4 . 3 . 97 COMMISSION REGULATION (EC) No 413/97 of 3 March 1997 adopting exceptional support measures for the market in pigmeat in the Netherlands of the efforts needed to support the market, it would be appropriate for such efforts to be shared by the Com ­ munity and the Member State concerned; Whereas provision should be made for the Dutch author ­ ities to adopt all necessary control and surveillance measures and to inform the Commission accordingly; Whereas the restrictions on the free movement of live pigs have been operative for several weeks now in the zones in question , provoking a substantial increase in the weight of the animals and consequently leading to an intolerable situation where the welfare of the animals is concerned; whereas retroactive application of this Regula ­ tion from 18 February 1997 is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organisation of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 20 and 22, second paragraph thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in the Netherlands, protec ­ tion and surveillance zones have been established by the Dutch authorities pursuant to Article 9 of Council Direc ­ tive 80/21 7/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Decision 93/384/EEC (4); whereas, consequently, in these zones the trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily pro ­ hibited; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious disturbance of the pigmeat market in the Netherlands; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the affected areas; Whereas, with the aim of preventing a further spread of the disease , the pigs produced in the said zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption , in accordance with the provisions laid down in Article 3 of Council Directive 90/667/EEC (  s), amended by Directive 92/ 1 18 /EEC (6); Whereas it is appropriate to grant an aid for the delivery to the competent authorities of live fattened pigs and piglets coming from the affected zones; Whereas in view of the extent of the disease and, in par ­ ticular, of its duration , and consequently of the magnitude Article 1 1 . From 18 February 1997 producers may benefit, on request, from an aid granted by the competent Dutch authorities for the delivery of live fattened pigs falling under CN code 010392 19 weighing 120 kilograms or more on average per batch . 2 . From 18 February 1997 producers may benefit, on request, from an aid granted by the competent Dutch authorities for the delivery to them of piglets falling under CN code 0103 91 10 weighing 25 kilograms or more on average per batch . 3 . Seventy per cent of the expenditure related to this aid is financed by the Community budget, for a total maximum number of animals as laid down in Annex I. (') OJ No L 282, 1 . 11 . 1975, p. 1 . Article 2 Only live fattened pigs and piglets raised in the protec ­ tion and surveillance zones located within the administra ­ tive regions listed in Annex II to this Regulation can be delivered, provided that the veterinary provisions laid down by the Dutch authorities apply in the zones on the day the animals are delivered. (2) OJ No L 349, 31 . 12 . 1994, p . 105. (-1 ) OJ No L 47, 21 . 2 . 1980, p . 11 . (4) OJ No L 166, 8 . 7. 1993, p. 34. ( 5) OJ No L 363 , 27 . 12 . 1990 , p . 51 . 0 OJ No L 62, 15 . 3 . 1993, p. 49 . 4 . 3 . 97 EN Official Journal of the European Communities No L 62/27  ECU 45 per head for piglets weighing 25 kilograms or more on average per batch,  ECU 38 per head for piglets weighing more than 24 kilograms on average per batch , but less than 25 kilo ­ grams . Article 5 The competent Dutch authorities shall adopt all measures necessary to ensure compliance with the provisions of this Regulation and in particular with Article 2 thereof. They shall inform the Commission accordingly as soon as possible . Article 3 On the day they are delivered, the animals shall be weighed and killed in such a way as to prevent the disease from spreading. They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 , in ac ­ cordance with the provisions laid down in Article 3 of Council Directive 90 /667/EEC . These operations shall be carried out under the per ­ manent supervision of the competent Dutch authorities . Article 4 1 . For fattened pigs weighing 120 kilograms or more on average per batch , the aid provided for in Article 1 ( 1 ), at farm gate , shall be equal to the market price for slaughtered pigs of grade E , within the meaning of Article 4 (2) of Regulation (EEC) No 2759/75, of Commission Regulation (EEC) No 3537/89 (') and Commission Regu ­ lation (EEC) No 2123/89 (2), recorded in the Netherlands during the week preceeding the delivery of the fattened pigs to the competent authorities . 2 . For fattened pigs weighing less than 120 kilograms but more than 110 kilograms on average per batch , the aid fixed pursuant to the provisions in paragraph 1 is reduced by 15 % . 3 . The aid is fixed on the basis of the established slaughter weight . If, however, the animals are only weighed live, a coefficient of 0,81 is applied on the aid . 4 . The aid provided for in Article 1 (2), at farm gate, shall be : Article 6 The competent Dutch authorities shall send the Commis ­ sion each Wednesday the following information con ­ cerning the previous week:  number and total weight of fattened pigs delivered,  number and total weight of piglets delivered . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 18 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 347, 28 . 11 . 1989, p . 20 . 2 OJ No L 203 , 15 . 7 . 1989 , p . 23 . No L 62/28 EN Official Journal of the European Communities 4 . 3 . 97 ANNEX I North Brabant Fattened pigs 350 000 head Piglets 450 000 head ANNEX II In North Brabant, the protection and surveillance zones in the following areas :  Venhorst,  Best.